Citation Nr: 0107124	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and mother


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran was born in September 1945 and had active 
military service from August 1965 to August 1967, with 
service in the Republic of Vietnam from March 1966 to March 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1. The veteran's active service included a tour of duty in 
Southeast Asia.  His decorations include the Vietnam 
Campaign Medal and the National Defense Service Medal; his 
military occupational specialty was communications 
specialist.  His records establish that he had no combat 
with the enemy and he has confirmed that he had no combat 
service.

2. The veteran has reported various events which he 
considered stressors including exposure to enemy mortar 
fire; having to bag two enemy and two comrades' mutilated 
bodies; observing the death of an unnamed fellow soldier; 
seeing the drowning of two comrades; witnessing the 
capture and death of two enemy soldiers who were pushed 
from a helicopter; observing a severely burned Green Beret 
soldier; and witnessing the death and wounding of comrades 
in a restaurant after a grenade exploded.

3. Despite extensive efforts, the veteran's perceived 
stressors have not been verified by any source and the 
veteran has been unable to submit specific information 
which would permit verification from official sources.

4. The evidence does not establish that the veteran currently 
has post-traumatic stress disorder or any other acquired 
psychiatric disorder that can be associated with his 
military service or any verified incident in service that 
was a stressor.

CONCLUSION OF LAW
The veteran does not have post-traumatic stress disorder that 
was incurred in or can be attributed to verified stressors 
incurred during his active military service. 38 U.S.C.A. §§  
1110, 5107 (West 1991) as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In connection with the extensive development of the veteran's 
claim, the regional office has obtained all available 
relevant medical and service records and also furnished the 
veteran a VA examination.  The veteran has also been afforded 
a hearing and numerous opportunities to submit additional 
evidence or documentation which would support his claim.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claim has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A). 

Factual Background

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam, from March 1966 to March 
1967, was stationed in Nha Trang and that his military 
occupational specialty was communications center specialist.  
His decorations consist of the Vietnam Campaign Medal, the 
Vietnam Service Medal, the Marksman Badge and the National 
Defense Service Medal.

Service medical records do not refer to any symptoms, 
complaints of or treatment for a psychiatric disorder.  On a 
report of medical history at separation the veteran checked 
the box for nervous trouble of any sort and noted that he 
stuttered.  The examiner concluded "All items EPTE" [existed 
prior to entry].

Post service VA medical records, dated from 1981 to 1999, 
show that the veteran was hospitalized from September to 
October 1983 for treatment of an alcohol problem.  Final 
diagnoses included alcoholism, anxiety and stuttering.  

A September 1992 private psychiatric report, prepared in 
conjunction with a claim for Social Security Administration 
(SSA) disability benefits, contains Axis I diagnoses of 
alcohol dependence and generalized anxiety disorder and Axis 
II diagnoses of avoidant personality disorder with dependent 
features and developmental articulation disorder.  The 
examiner noted that the veteran was seeking benefits because 
of his alcohol use, which had begun at age 18 and became a 
problem while he was in Vietnam, with difficulty stopping 
since then.  The alcohol use was related to his stuttering in 
that alcohol seemed to help.  The veteran denied any 
particular traumatic experiences while in Vietnam.  He did 
feel that the service was responsible for his alcoholism.  
The examiner concluded that there was no evidence of any post 
traumatic problems.   

A March 1995 private psychiatric report, also prepared in 
conjunction with a claim for SSA benefits, reflects Axis I 
diagnoses of alcohol dependence, history of marijuana abuse 
and a need to rule out dysthymia and an Axis II diagnosis of 
articulation disorder (stuttering).  That examiner noted that 
he had begun drinking at age 17; that he was in Vietnam for 
13 months, but did not see combat and drank the whole time; 
and that his alcohol use became heavy after service.  It was 
concluded that his alcohol dependence was clearly his primary 
diagnosis.   

A February 1997 SSA functional capacity assessment form notes 
depressive disorder, not otherwise specified, and substance 
abuse in remission.  An April 1998 Social Security disability 
determination by a hearing officer found that the veteran's 
primary diagnosis was alcohol addiction dependence disorder, 
with a secondary diagnosis of affective (mood) disorders and 
terminated his disability as of May 1997 under laws then in 
effect which required assessment of his functional capacity 
without considering substance abuse restrictions.  However, a 
May 1999 administrative decision revised the April 1998 
determination; finding that the veteran was disabled due to 
severe depressive disorder, PTSD, a personality disorder and 
some degree of alcoholism.  He was held to be totally 
disabled due to these disabilities as of December 1991.

According to an August 1998 statement from the veteran's 
treating clinical psychologist, the veteran started treatment 
in May 1998 due to depression, alcohol dependence and PTSD 
symptomatology.  Symptomatology associated with depression 
was related to the veteran's childhood problems and current 
financial/ marital difficulties.  The psychologist said that 
the veteran also had symptoms of PTSD and had been 
emotionally and physically abused by his father.  The 
psychologist said the veteran's PTSD symptomatology included 
nightmares and daytime recollections of death, distress due 
to combat-related sensations and events, insomnia, 
irritability, distractibility and an exaggerated startle 
response.  It was further noted that the veteran's symptoms 
varied in intensity since his return from Vietnam.  On Axis 
I, the diagnoses were major depressive disorder, recurrent, 
dysthymic disorder, PTSD, chronic, and stuttering.  An Axis 
II diagnosis of personality disorder with dependent and 
paranoid features was also entered.  On Axis IV (used for 
reporting psychosocial and environmental problems which 
affect the diagnosis, treatment and prognosis of mental 
disorders) history of abuse by father, combat in Vietnam, 
divorce and current marital conflict were listed.  

In a May 1999 statement, the veteran's wife reported that 
they married in 1971 and he became violent towards her soon 
after.  She indicated that the veteran had an alcohol 
dependence problem and was unable to stay employed.

In June 1999, the veteran underwent VA examination for PTSD.  
He said his usual duties in service were to work in the 
communications center, as a teletype operator, and that he 
also filled sandbags.  The veteran said that he "saw no 
combat as such" but saw things that bothered him, including 
an American soldier with severe facial burns; two comrades 
that drowned; a comrade in the next bunk that died of 
meningitis; and several people injured in a restaurant due to 
a grenade explosion.  Further, he described nightly artillery 
fire and air strikes and saw two captured enemy soldiers 
pushed out of helicopter.  The veteran had been hospitalized 
twice in the early 1980s for alcohol problems, had no 
problems with alcohol for about two years, but continued to 
drink a twelve pack once or twice a week.  The veteran had 
been married for twenty-eight years and had two grown sons.  
He had little interest in outside activities and preferred to 
be left alone.  

The veteran complained of sleep difficulty, startle response, 
suspiciousness, some suicidal ideation and depressive 
symptoms such as loss of energy, poor appetite, loss of 
interest in almost everything, poor concentration, 
discouragement, disillusionment and decreased interest.  On 
Axis I, the diagnoses were alcohol abuse, in partial 
remission, and depressive disorder, not otherwise specified.  
On Axis II a diagnosis of personality disorder, not otherwise 
specified, was entered.  The VA examiner opined that the 
veteran did not meet all of the criteria for major depressive 
disorder, but appeared to have a mood problem.  It was 
further noted that the veteran evidently continued to drink 
and that contributed to his depression.  There was no history 
suggestive of a bipolar disorder.  The VA examiner said that 
the diagnosis of PTSD was questionable.  The veteran reported 
that he saw some traumatic events in Vietnam, such as people 
drowning, the soldier burned up and enemy soldiers thrown 
from helicopters, that were stressful, according to the VA 
medical specialist.  It was further noted that the veteran 
reported that a hand grenade was thrown into a club he was at 
and, while he escaped, other soldiers were killed.  The 
veteran's biggest recollection was that of the soldier being 
led into town who suffered severe facial and cranial burns.  
The VA examiner observed that the veteran agreed that he had 
not been in any substantial danger throughout his tour.  He 
responded positively to the examiner's questioning about PTSD 
symptoms but that did not necessarily convince the examiner.  
The VA examiner noted that the veteran's mood through the 
interview was fairly euthymic and controlled and that did not 
seem particularly upset in reporting the stories.  The VA 
doctor opined that, while the veteran had some PTSD-like 
symptoms, the majority of the veteran's problems over his 
life were secondary to chronic personality disorder and 
substance abuse.

In written statements, and at his April 2000 personal hearing 
at the RO, the veteran reported that he served in the 
Republic of Vietnam from April 1966 to June 1967 in Nha 
Trang, 280 miles north of Saigon, where he was a teletype 
operator.  He said he had a secret clearance and worked in 
the clearing center for all secret messages for Vietnam. The 
veteran asserted that he was exposed to several stressful 
events in service.  He testified that, in approximately the 
spring of 1967, he went on a combat/border patrol mission 
outside of Nha Trang and had to bag four mutilated bodies, 
two Americans and two enemy soldiers.  He further testified 
that toward the end of his tour a fellow soldier, perhaps 
from Tennessee, was killed.  According to the veteran's 1998 
and other written statements, he was assigned to the "Com 
Center", an underground bunker that was a prime target.  He 
slept in a tent at night with complete blackout because any 
speck of light drew sniper fire from the mountains and saw 
two soldiers shot through the head while lighting up 
cigarettes.  A 500-yard minefield surrounded his camp and 
animals were blown up nightly while trying to cross it.  The 
veteran said napalm was dropped nightly and ships in the 
harbor were shelled, making sleep impossible.  The veteran 
stated that enemy soldiers once attacked while he was in the 
shower and he and four other soldiers had to hide for more 
than three hours.  He saw two captured enemy soldiers tied 
up, loaded into a helicopter and then pushed out onto the 
landing pad and saw two others shot in a field.  A fellow 
soldier, [redacted], died of meningitis.  Shortly after arriving 
in Vietnam, during the monsoon season, the veteran witnessed 
two soldiers drown while swimming.  In approximately the fall 
of 1966, the veteran saw a severely burned Green Beret 
sergeant who had been injured by napalm brought to camp; and 
he saw a grenade hit a restaurant, kill two fellow soldiers 
and injure South Vietnamese.  At the end of his Vietnamese 
tour, the veteran said snipers attacked the airfield as he 
boarded his plane and one soldier was injured.  

In a May 2000 response to the RO's request for assistance in 
attempting to locate corroborative evidence of the veteran's 
claimed inservice stressors, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) said that "the 
information received was insufficient to conduct meaningful 
research" and that that the veteran did not provide dates 
for his stressful incidents.  USASCRUR said that in order to 
conduct PTSD research, the veteran must provide additional 
information, including the incident and date (within thirty 
days), type and location, number and complete names of 
casualties.  It was noted that "[t]he more detailed the 
information, the better chance [USASCRUR] [had] of successful 
research."

Analysis

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in- service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The evidence required to support the occurrence of 
an in- service stressor varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's SMRs.   See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

The veteran's claim for service connection for PTSD was 
received by the RO in October 1998.  In this particular case, 
as noted previously, the veteran's service medical records do 
not reflect any complaints or findings regarding a 
psychiatric condition.  

The record reflects that, in 1983, VA hospitalized the 
veteran for treatment of alcoholism and also diagnosed 
anxiety, but PTSD was not diagnosed.  Further, the record 
shows that since 1992, at least four different medical 
examiners have evaluated the veteran's psychiatric 
symptomatology in considerable detail and found that he had 
many psychiatric disorders, but did not have PTSD.  Diagnoses 
included alcohol dependence (in 1992 and 1995), generalized 
anxiety disorder (in 1992), history of marijuana abuse and a 
need to rule out dysthymia (in 1995), depressive disorder (in 
1997), major depressive disorder, dysthymic disorder and PTSD 
(in 1998) and alcohol abuse, in remission and depressive 
disorder, not otherwise specified (in 1999).  While in 1998, 
the veteran's treating clinical psychologist diagnosed PTSD, 
pre-service stressors were rated as significant factors, 
e.g., it was noted that the veteran's father emotionally and 
physically abused him.  Furthermore, the psychologist relied 
on a history provided by the veteran and found that he had 
engaged in combat, which is otherwise unsubstantiated.  An 
opinion regarding the etiology of the underlying condition is 
no better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  In fact, in 1999, the VA examiner disagreed with 
the diagnosis of PTSD, noting that the veteran denied being 
in substantial danger during his Vietnam tour, did not appear 
particularly upset in describing stories of his stressful 
events and demonstrated a fairly euthymic and controlled 
mood.  The VA doctor opined that, although the veteran had 
some PTSD-like symptoms, the majority of the veteran's 
problems over his life were secondary to chronic personality 
disorder and substance abuse.

Furthermore, although PTSD was diagnosed, credible supporting 
evidence that the events described as stressors occurred is 
not of record.  There must be credible evidence supporting 
the existence of a claimed stressor and the United States 
Court of Appeals for Veterans Claims has held that the Board 
correctly rejected a medical opinion where "the conclusion 
reached by the physician [was] clearly based on the history 
provided by the veteran."  Reonal v. Brown, 5 Vet. App. 458, 
460 (1993).  "[The] Board [is] not bound to accept opinions 
of two physicians who made diagnoses of PTSD... almost 20 
years following appellant's separation from service and who 
necessarily relied on history as related by appellant." 
Reonal v. Brown, 5 Vet. App. at 460-461; Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The presumption of credibility of 
the evidence does not arise where the examining physician 
relied upon the appellant's account of his medical history 
and service background....[and]  "An opinion based upon an 
inaccurate factual premise has no probative value."  Reonal 
v. Brown, 5 Vet. App. at 461.

As noted previously, the record establishes that the veteran 
served in Southeast Asia and was awarded several decorations, 
but none indicative of combat with the enemy.  His service 
records do not substantiate that he served in combat.  In 
fact, at the June 1999 VA examination, the veteran denied 
being in substantial danger during his tour in Vietnam.  The 
criteria for his decorations do not include being engaged in 
combat.  The service department and other sources contacted 
have been unable to verify any of the veteran's claimed 
stressors during his military service.  He testified that, in 
approximately spring of 1967, he went on a combat/ border 
patrol mission outside of Nha Trang and had to bag four 
mutilated bodies, two Americans and two enemy soldiers; 
however, the incident has not been confirmed and, as 
described, does not appear to be amenable to confirmation.  
See GUIDE for the Preparation and Submission of Post 
Traumatic Stress Disorder research Requests, USASCRUR, 3rd 
ed. (1996), p. 12.  He further testified that toward the end 
of his tour a fellow soldier, perhaps from Tennessee, was 
killed; however, the veteran was unable to provide the 
soldier's name, the approximate date of the incident or the 
unit of the individual who was killed.  This incident also is 
not amenable to confirmation.  Id. at 13.  According to the 
veteran's 1998 and other written statements, he was assigned 
to the "Com Center", an underground bunker that was a prime 
target.  He slept in a tent at night with complete blackout 
because any speck of light drew sniper fire from the 
mountains and saw two soldiers shot through the head while 
lighting up cigarettes; however, he did not provide the 
approximate date, name or unit of the individuals wounded.  
Id.  A 500-yard minefield surrounded his camp and animals 
were blown up nightly.  The veteran stated that enemy 
soldiers once attacked while he was in the shower and he and 
four other soldiers had to hide for more than three hours; 
however, the veteran did not indicate if there were any 
casualties from his unit, who they were and if the veteran 
was involved with the direct effects of the attack(s).  Id. 
at 14.  He said he saw two captured enemy soldiers tied up, 
loaded into a helicopter and then pushed out onto the landing 
pad and saw two others shot in a field; however, the veteran 
did not indicate if the incident was reported to U.S. 
authorities, if there was an investigation or to what unit it 
was reported.  Id. at 12.  A fellow soldier, [redacted], died of 
meningitis; however, the veteran provided no specifics 
regarding this soldier's death.  Id. at 13.  Shortly after 
arriving in Vietnam, during the monsoon season, the veteran 
witnessed two soldiers drown while swimming.  Id.  The 
veteran said he saw a severely burned Green Beret sergeant, 
injured by napalm and brought to camp and saw a grenade hit a 
restaurant, kill two fellow soldiers and injure several South 
Vietnamese; but he did not provide the names of those injured 
and killed, the approximate dates of the incidents and to 
what units the soldiers belonged.  Id. at 13.  At the end of 
his Vietnamese tour, the veteran said snipers attacked the 
airfield as he boarded his plane and one soldier was injured.  
Id.

Despite extensive effort, VA has been unable to verify the 
veteran's accounts of stressors.  As noted above, in May 
2000, USASCRUR advised the RO that the information provided 
by the veteran was "insufficient to conduct meaningful 
research" because the veteran did not provide the dates for 
his stressful incidents.  In the Board's judgment, the 
evidence of record is simply not adequate to establish that 
the events the veteran recalled actually happened and were 
sufficient to constitute stressors during military service or 
to convince many different examiners that he has PTSD which 
resulted from traumatic events experienced during his 
military service.  The preponderance of the evidence is 
against the veteran's claim.  Accordingly, it follows that 
service connection for that condition is not in order.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  The Board has 
carefully reviewed the entire record with regard to the 
veteran's claim for service connection for PTSD, but does not 
find that the evidence is so evenly balanced that there is 
doubt as to any material matter regarding that issue.  



ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

